PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/747,246
Filing Date: 20 Jan 2020
Appellant(s): STMicroelectronics (Rousset) SAS



__________________
Andre M Szuwalski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

Applicant’s Argument:
[Remarks, p. 10] Van Nieuwenhuyze paragraph 19 teaches a card emulation mode of operation where an. NFC communication does not pass through the host processor. However, the Examiner has not shown that this NFC communication in card emulation mode concerns “data exchanges between the ultra-wide band communication module and the secure element.” Simply pointing to a certain communication in Van Nieuwenhuyze that does not pass through the host processor is insufficient.
This teaching from Van Nieuwenhuyze for an NFC data exchange has nothing to do with a data exchange between the UWB communication module and the secure element, and thus does not meet the requirement of claim 1.

Examiner’s Response:
Van Nieuwenhuyze discloses the following: 
[0006] To emulate the operation of a contactless card, the mobile device is 
generally equipped with a contactless front-end integrated circuit (CLF), also 
called an NFC router.  This router is equipped with a radio frequency (RF) 
transceiver front-end coupled to a low-range antenna (e.g. UW band antenna) to match the communication 
capabilities of an electromagnetic transponder.  In some applications, a secure 
element (SE) can be used to provide authentication. 
 
[0007] In some cases it would be desirable for certain data held by the mobile 
device to be available even when the mobile device is no longer powered.

[0019] According to a further aspect, there is provided a method comprising: 
storing, in a memory of a near field communications router of an NFC device, 
data to be shared with an external device; and during a card emulation mode, 
providing by the NFC router to the external device access to the shared data 
via an NFC antenna circuit (emphasis added). 

As such, during emulation mode, the communication does not pass through the host processor (data does not pass through the second port, second bus and the host circuit) but instead through the NFC router then through NFC Ant. 204. Furthermore, CARUANA also discloses the UWB antenna in fig. 5.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Juanito Borromeo/Assistant Examiner, Art Unit 2184                                                                                                                                                                                         Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184         

                                                                                                                                                                                               /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.